By the Court, Rhodes J.:
The order made by the Probate Court, on the 11th day of July, 1859, is an order of final distribution. The funds in the hands of the administratrix were ordcrec) “ to be held and managed by her in trust, in pursuance of the will of the deceased, for the children of the deceased ”; and she thereupon took the funds and thereafter held them in her capacity as trustee. *456Having taken the funds in that capacity, she was no longer subject, in respect to those funds, to the orders of the Probate Court, as the administratrix of the estate of the deceased. The sureties upon her bond as administratrix did not become liable for her acts or default as such trustee in the application of the funds.
Judgment and order affirmed.